Dodge, J.
The 'will here presented offers no field for construction. It is not ambiguous. It gives to the respondent all the estate for her life — true, “for her use, benefit, and control,” but that, also, only “during her natural life.” This gives clearly and unambiguously a life estate, except as reduced upon contingency of marriage — the full right to the usufruct, but only "within the time limit fixed, and with no right to destroy, exhaust, or dispose of the corpus of the estate. If this purpose in the testator needed further proof, that is supplied by the words conferring the remainders. Those words give to the remaindermen “my said estate”— just that which in the interim had been held by the wife, not some residue or remaining remnant of that which she took. Golder v. Littlejohn, 30 Wis. 344; Knox v. Knox, 59 Wis. 172, 18 N. W. 155; Jones v. Jones, 66 Wis. 310, 28 N. W. 177; Derse v. Derse, 103 Wis. 113, 79 N. W. 44; Swarthout v. Swarthout, 111 Wis. 102, 86 N. W. 558; Stuart’s Will, 115 Wis. 294, 91 N. W. 688.
The power of sale of realty contains no suggestion that the proceeds of sale are to be placed within the widow’s right to consume. That power goes no further than to convert realty into money if the interest of the estate or the widow demand it and specified persons approve — as, for example, if the realty were unproductive of income. The proceeds would, of course, take the place- of the property, and must be kept intact for the remaindermen to whom they are bequeathed. Stuart’s Will, supra. Besides this, the power can only be *114exercised if approved "by certain specified persons, four of whom, at least, expressly disapprove.
Both in directing sale at all, and in authorizing consumption of any of the proceeds by the widow, the judgment is in direct defiance of the directions of the testator.
By the Qourt. — Judgment reversed, and cause remanded with directions to enter judgment dismissing the complaint.